Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD, ONE THOUSAND EIGHT HUNDRED FIVE.
George Hoffman Esquire Collector of the Customs of the United States of America in the port & district of Michillimackinac in said territory, and of all & every the places & creeks belonging to the said port, comes before this honourable Court on this the twenty first day of april in the year of our lord one thousand eight hundred six, and in term aforesaid, by E. Brush his atty and gives this Court to understand and be informed that David Duncan Esquire, late Collector of the United States Customs, as aforesaid, *33at the port of Michillimackinac, as aforesd did on the Eleventh day of June in the year of our Lord one thousand eight hundred five, to wit, at Michil-limackinac in the territory aforesd and within the jurisdiction of this Court, seize, and to the use of the United States and him the said David arrest certain goods, wares & merchandizes, the property of the Northwest Company trading from his Brittannic Majesty’s dominions in lower Canada, into the territories of the United States to wit; one cassette marked N. W. n° i. containing eight Cotton Shirts—one superfine black Cloth Jackett, one silk nankeen vest—two marseilles vests—one Swandown vest; one pair of Silk nankeen overalls, one other pair d°—one black Cloth Coat—one green d°—thirteen volumes of porcupine’s works—two volumes of Anburus travels —three volumes of the life of Chatham—four volumes of the Gentleman’s magazine—two volumes of McKensie’s voyages,—one volume of romances & novels—one volume of Kates—Pelew islands—one volume of the Monitor— two volumes of the pleasing preceptor—one volume of Homer’s Odysse— one of Sheridan’s poetry—one of Kelly’s Scotch proverbs—one of 300 animals—one of the life of Swarrow’s four of Don Quixot—one of the english reader—one of the progress of the human mind—two of Bryden’s tour—one of the Studies of nature,—one of Domburges travals—one of the paradise lost, one of the Webster’s Selection—one almanach—three memorandum books—one other d°-d°—ten quires of fool’s cap paper—two d° of port folio—one d° of bloting paper—one piece of office tape—two hundred quills —four penknives—two marking brushes—one ink stand—four sticks of sealing wax—one half dozain of black lead pencils—one box of wafers six papers of ink-powder—one d° red d°—one trunk, marked as aforesaid, containing ten pairs of grey rattin overalls—twelve pairs of Cotton overalls— twelve Swansdown vests—two dozains of men millhose—two dozains of woosted hose—one piece of flannel forty four yards—two pieces of Callico of fourteen yards, each n° 263-261.—twelve packs of playing cards—one piece of grey cloth, twenty four yards—one piece of Russia sheeting—two large stock locks, and two foot rule—one Square— One other trunk, marked as aforesaid, containing two green Mol ton Capóes—two corduroy Jackets —two pairs of corduroy Over alls—one bag of pepper of two pounds—one d° of coffee ij^lb—twelve pounds of Chocolate—ten volumes Ana—ten volumes of the history of India—one volume of french lectures—nine volumes of the elements of history—one d° of analyse.....atlas [*]—twelve pounds of tea—one volume of Larbelle framjois—one other trunk marked as aforesaid containing two green Mol ton Jackets—forty eight pairs of Shoe /NW packs—10 falling axes—two broad axes—One Cassette marked Í g twenty six pieces of iron for a windless—one bundle of nails for hinges of *3415 pounds—one sett of bolt rings & [*].....bolts 111 pounds—one Camp-boose Complete, one Cask N° 4—containing fifty six blocks assorted—one other cask N° 5 containing six Caulking mallets—one mariner compass— fifty six wooden pins—two small blocks—one two foot rule—two marlin Spikes two pounds of black led—One Case marked (A M.K.C) containing twenty three gross Case botles—one d° d° in pieces—one other case N° 19. marked (N.W.) containing one hundred and forty four glass vials, with a number of broken ones,—one botle of... . broke—four botles of medicines —one pot of d° one .... ilb—one botle Calamel }4 pound,—one d° of arsenick, two onz—one botle of flower.... one pound—one botle of.... one pound—one Case of glass N° 18. and marked as aforesaid containing one hundred feet of glass 8}4 by —one other case N° 130 marked as aforesd— containing 23 glass case botles—one d° broke—one Keg of beef 90Ib gross— doz. Scrubbing brushes—one other Case N° 4 marked (N I) containing fifty six pounds of Candles—one other d°, marked as aforesaid, N° 5. containing 19-beaver traps.—one Cask N° 7, marked as last aforesaid, containing 1 iolb cheese—one baskett of two nests of tin-ketles—one other baskett of two nests of Copper Ketles, 72lb—Seven Kegs of high wines, containing each nine Gallons—one other Keg of port wine of nine Gallons, one other Kegg of Shrub of nine Gallons—one other Kegg of teneriff Wine of nine Gallons—another case marked (B N.) N° 19—containing fourteen men’s hats, six ladies fashionable hats.—one other case N° 2—& marked as aforesaid, containing one box of glass of one hundred feet 8^2 by 9^— another case N° 18, and marked as last aforesaid, containing Sixty three saucers—twenty nine wine glasses, fifty nine cups—twenty eight tumblers— a Cassette N° 14—and marked as last aforesaid containing one Dozen of Shawls—N° 52—one other Dozen N° 49—two doz. of black silk handkerchiefs N° 8—and one doz damaged—twenty blue Skip1 Silk handkerchiefs —two pairs of brass candle sticks—one yard of purple silk velvet—1/1(3 of a pound of Nutmegs—three doz. botles of peppermint—one Doz. botles of Tarlington—Six papers of medecine—twelve buckle brushes—twelve tooth brushes—two doz. of Snuff boxes—thirty pounds of damaged chocolate— two doz. ps of tape—one Doz. botles of mustard—two pounds of Coloured thread—two pounds of stitching d°—twenty four pieces of damaged rib-bonds assorted—twenty four ivory Combs—one Doz. of horn d°—one other doz botles of peppermint—one other doz of Bergamot—seventeen balls of Cotton wicks—one canister of powder, 2olb gross—1 Gall pi d° d°— 2yi measures and measures—one other Cassette n° 13, and marked as last aforesd containing two Canisters of tea 3J/4ll° three d° d° 2>2lb each— two pounds of Nuns thread—two pieces of blue Bernagores—one Role of tobacco of 88lb Six other Scrubbing brushes—three Keggs of Grus 8olb *35gross—one d° d° 79lb—one d° d° Eighty four—one Keg of Madeira wine of nine gallons—one Kegg of tallow marked—eighty pounds—one other Kegg of tallow marked as last aforesaid 78lb—one Keg of nails, N° 4, I3°lb gross—one other keg of nails, N° 5, I22lb gross—another keg of Port-wine nine Gallons—one ditto of vinegar nine gallons—one coil of 3^ inch rope marked of 453lb—one d° d° 2yf inch of 243^—Two other Coils of two inch-rope of 341 pounds—one other coil of i}4 rope 2o6lb pounds— two coils of 9 inch Rattling—ioolb—and one coil of six inch rattling 30113— one large bundle of sheet lead of 55olb—A cassette marked A N. McCleod containing one piece of plaid, Six Jacketts, four bonnets—two purses—three belted plains [*]—4 volumes Burn’s work—4 d° of the studies of nature— 4 d° of Eloisa—3 political anecdotes—3 vol. law [*] at sight. 2 volumes Sentimental Memoires—2 d° Effects of passion—1 d° fisher instructions— 2 d° Southeyes poemes—1 d° Songster—1. d° Kings of England—1 d° temple of nature—one other case marked as last aforesaid containing one patent [*].... ball—one pair of brass boutet [*] moulds—one beam for scales, together with two boats with sails rigging and oars—towit 14 oars, 4 poles, two masts—two Sails, two oil cloths—one old ax—one set of tent poles—two halliards and two painters; for that the aforesaid goods, wares, & merchandize, as aforesaid, with the boats & riggings as aforesaid were brought from foreign ports or places in his Brittanic Majesty’s dominions, towit, from Montreal in the province of lower Canada into & within the United States, to wit into the district of Michillimackinac as aforesaid, on the aforesaid eleventh day of June in the year aforesaid, in the territory aforesaid and there were laid upon land & discharged by.... of merchandize the duties of the United States thereon due, not having been paid, or secured to be paid, nor the Collector of the Custom of the United States in the port of Michillimackinac aforesaid or in any other port within the United States being in any wise agreed with for the same duties arising thereon, and also without having obtained from him the said David Duncan, he then being Collector as aforesd at the port of Michillimackinac, as aforesaid, any permit, licence, or other authority for so doing, by reason whereof and by force of a certain Statute law of the United States in such case made & provided, the aforesaid goods, wares & merchandizes, with the boats & Rigging, as aforesaid, became forfeited to the use of the United States and him the said David Collector as aforesaid, Wherefore the aforesd George Hoffman prays the .... of the court in the premises, and that the aforesd goods, wares & merchandises as aforesaid, with the boats & rigging as *36aforesaid, for the causes aforesd and others appearing may be condemned by the definitive Sentence and decree of this Court, as forfeited to the use of the United States, and that the same may be disposed of according to law. E. Brush atty
Territory of Michigan, to wit—
George Hoffman Collector of the Customs for the port of Michillimackinac constitutes & appoint Elijah Brush his atty in behalf of himself and the United States to prosecute the foregoing libel unto final Judgment.

Note: In inventory this is given as “Analyse’ Succincte de L’Atlas.”


Note: In inventory this is given as “forelocks for.”


Note: According to inventory “plains” should be “plaids”; “law at sight” should be “love at sight”; “patent .... ball” should be “patent spring bow”; “one pair brass boutet moulds” should be “one pair brass bullet molds.”


[Sibley Papers, Vol. 23 (931), mss. 92, Burton Historical Collection, Public Library, Detroit]